Title: John Adams to Jonathan Jackson, 15 June 1784
From: Adams, John
To: Jackson, Jonathan


        
          Dear Sir
          The Hague June 15. 1784
        
        The Day before Yesterday, Mr Bingham arrived and delivered me the Extracts, for which I am obliged to you, they coincide with

many other Letters and much other Evidence. There is no Commission or Instruction, in Europe, to negotiate any Treaty of Commerce with Great Britain. There is only a general Instruction to “meet the Advances and encourage the Disposition of the Commercial Powers of Europe for entering into Treaties of Amity and Commerce with the United States.[”] This is not sufficient. No Power can treat with Us regularly upon this Authority. No British Minister will. I am afraid the People of the United States, as well as those of England, will be deceived by Mr Hartleys Residence at Paris, into an Expectation, which is groundless. Congress must force, the British Ministry. How? Why by Sending a Commission to treat and conclude. This Commission may be Sent either by a Minister to St. James’s, or to any Minister or Ministers, We have or may Send to any other Part of Europe. But the Commission is indispensable. if the Arrival of Such a full Power, were once notified to the British Ministry, in Person or by Letter, he would not dare to neglect a Moment, to appoint a Minister to treat and conclude: and when once, two Ministers Shall meet, and exchange their Full Powers, the Business will Soon be over. You know the critical Situation of every British Minister. He is dancing upon a Cord, and a Gust of Wind is sufficient to tip him over. He dreads every Clamour. if tolerable Terms, especially if good Terms were offered him by an American Minister, it would instantly raise a Cry against him, if he refused them. Whereas now, if he were to propose good Terms to America, without knowing that She will accept them, this would ruin him. I am bold to Say, there never will be any Treaty or Convention untill Congress Send a Full Power. Massachusetts and New England who are most interested, Should bend their whole Efforts to this End. I know they expect Assistance from me. But I beg you to let them know, in Confidence from me that their Expectations will be disappointed, for I can not do them the least Service, without a Full Power, either to me alone, or to me and others. and I dont think it would be right for me to deceive them by going to Paris, without a Power, and thus holding out the Appearance of a Negotiation, when there is none in Reality. You will keep my Name out of Sight as much as Prudence requires, because, having done enough to make three great Nations my Ennemies, the English the French and the Dutch it is not to be wondered at, that I have hosts of them who take fire at my Name. Notwithstanding this I believe I have as few Personal Ennemies in either Nation as any honest Man ever had, who was obliged to Act So bold a Part
        
        
          P.S. A Resolution of Congress of 16 March, which they have ordered to be Sent to me, Mr Franklin and Mr Jay, is decisive against the Appointment of any Person who is not a Citizen of the U. States to the Office of Minister, Chargé des Affairs, Consul Vice Consul, or to any other civil department in a foreign Country.
        
      